 

Case 2:17-cv-00190-Z-BR Document 19 Filed 08/13/20 Page Lof3 PagelD 1354

 

 

 

 

 

 

 

 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
FILED
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS AUG | 3 2020
AMARILLO DIVISION
FRANCISCO JAVIER PEDRAZA, § CEERK, US. DISTRICT COURTS
§ y Deputy < ) °
Petitioner, §
§
v. § 2:17-CV-190-Z-BR
§
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

ORDER ADOPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
DENYING PETITION FOR A WRIT OF HABEAS CORPUS

Before the Court are the findings, conclusions, and recommendation of the United States
Magistrate Judge (ECF No. 18) to deny the Petition for a Writ of Habeas Corpus filed by Petitioner
in this case. As of this date, neither party filed objections to the findings, conclusions, and
recommendation. After making an independent review of the pleadings, files, and records in this
case, the Court concludes that the findings, conclusions, and recommendation of the Magistrate
Judge are correct. Accordingly, it is therefore ORDERED that the findings, conclusions, and
recommendation of the Magistrate Judge are ADOPTED, and the Petition for a Writ of Habeas
Corpus is DENIED.

Further, the Magistrate Judge correctly concluded that Petitioner failed to show that the
state court’s determination was unreasonable when the evidence at trial was—as alleged by
Petitioner—to be obsolete or “junk science.” ECF No. 18 at 9. Petitioner relies on an affidavit by

Dr. Harry J. Bonnell—a possible expert witness. Dr. Bonnell is the former Chief Deputy Medical

Examiner of San Diego County, California, and has offered his opinion on the cause-of-death in
Case 2:17-cv-00190-Z-BR Document 19 Filed 08/13/20 Page 2of3 PagelD 1355

many cases. While Dr. Bonnell is certainly qualified to testify as an expert in other cases, the Court
will not presume that Dr. Bonnell is qualified to opine as to the unique facts of this case. Petitioner
did not show that Dr. Bonnell has adequate experience and training to offer such expert testimony
as to sexual assault and abuse of children, or that such opinions provide the Court with an adequate
basis in medical science. Cf. Salinas v. City of San Jose, No. C 09-04410 RS, 2010 U.S. Dist.
LEXIS 143867, at *8 (N.D. Cal. 2010) (unpublished) (finding “that Dr. Bonnell’s significant
experience in forensic pathology does not include substantial experience with [Taser Electronic
Control Devices], either in the context of autopsies he performed or otherwise.”). Rather, as
correctly found by the Magistrate Judge, Dr. Bonner’s affidavit “provides a conclusory assertion”
that does not “raise a constitutional a constitutional issue in a habeas proceeding.” ECF No. 18 at
13 (citing Ross v. Estelle, 694 F.2d 1008, 1012 (Sth Cir. 1983)).

Considering the record in this case and pursuant to Federal Rule of Appellate Procedure
22(b), Rule 11(a) of the Rules Governing Section 2254 Cases in the United States District Courts,
and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability because Petitioner has
failed to make “a substantial showing of the denial of a constitutional right.” Slack v. McDaniel,
529 U.S. 473, 484 (2000); see also Hernandez v. Thaler, 630 F.3d 420, 424 (Sth Cir. 2011). The
Court ADOPTS and incorporates by reference the Magistrate Judge’s findings, conclusions, and
recommendation filed in this case in support of its finding that Petitioner has failed to show (1)
that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable
or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid
claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack, 529 U.S. at 484.
Case 2:17-cv-00190-Z-BR Document 19 Filed 08/13/20 Page 3o0f3 PagelD 1356

If Petitioner files a notice of appeal, he must pay the $505.00 appellate filing fee or submit
a motion to proceed in forma pauperis on appeal.
SO ORDERED.

August 13, 2020.

 

MAPTHEW J. KACSMARYK
TED STATES DISTRICT JUDGE
